                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 2/26/2020
 ------------------------------------------------------------- X
                                                               :
 CITYSIDE ARCHIVES, LTD.,                                      :
                                                               :
                                               Plaintiff,      :
                                                               :
                              -v-                              :       1:18-cv-5077-GHW
                                                               :
 BARBARA J. WEISS, as personal representative :                              ORDER
 of the Estate of Melvyn I. Weiss, and JOHN                    :
 DOES NO. 1-4, as personal representatives of :
 the Estate of Melvyn I. Weiss,                                :
                                                               :
                                                Defendant. :
 ------------------------------------------------------------- :
 BARBARA J. WEISS, as personal representative :
 of the Estate of Melvyn I. Weiss,                             :
                                                               :
                                 Third-Party Plaintiff, :
                                                               :
                              -v-                              :
                                                               :
 MILBERG LLP, MILBERG TADLER                                   :
 PHILLIPS GROSSMAN LLP, ARIANA J.                              :
 TADLER, PEGGY J. WEDGWORTH, R.                                :
 GLENN PHILLIPS, and MARC D.                                   :
 GROSSMAN,                                                     :
                                                               :
                                Third-Party Defendants. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         As discussed on the record during the telephone conference on February 10, 2020, the Court

understands that the parties may wish for the Court to withdraw the motions pending at Dkt Nos.

64 and 70. If that is not the case, the parties are directed to inform the Court by joint letter no later

than March 2, 2020.

         The Court will hold a telephone conference in this case on April 1, 2020 at 3 p.m. The
parties are directed to call Chambers (212-805-0296) at that time with all parties on the line.

        SO ORDERED.

Dated: February 26, 2020
       New York, New York                                __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                   2
